DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 8, 9, 13 and 14 are pending; claims 8 and 9 are amended; claim 14 is newly recited; claims 1-7 and 10-12 are canceled. Claims 8, 9, 13 and 14 are subject to examination below.

Priority
The present application is a continuation in part of application 14/069,441, filed 03/15/2016 (abandoned). Application 15/069,441 is a divisional of 13/829,270 filed 03/13/2013 (Patent No. 9,389,230). Application 13/829,270 filed 03/13/2013 claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/615,760, filed 03/26/2012.

Withdrawn Objections/Rejections
The objections to the drawings are withdrawn in response to Applicant’s new drawings submitted in black and white on 05/13/2021.

The previous rejections of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 101 is withdrawn in response to Applicant’s remarks and the interview conducted 03/19/2021.
The previous rejection of the claims under 35 U.S.C. 103 is withdrawn in response to Applicant’s amendments to the claims (the claims as amended, limited to SEQ ID NO. 29, Applicant’s elected species). However, upon further consideration and search of the prior art, see the new grounds of rejection set forth in detail below.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a kit comprising a protein comprising SEQ ID NO. 29 or a fragment comprising at least 100 contiguous amino acids , does not reasonably provide enablement for a kit as claimed (comprising SEQ ID NO. 29 or a fragment as claimed thereof) for the purpose of detecting citrus stubborn disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	In the present case, the originally filed disclosure identifies SEQ ID NO. 29 as a secreted protein from Candidatus Liberibacter asiaticus, teaching the presence of the secreted protein from Candidatus Liberibacter asiaticus in a citrus sample is indicative of citrus greening disease (Huanglongbing or HLB) (see the originally filed specification, paras [0072]-[0073]. The specification indicates the secreted proteins of Table 1 (para [0071]), as proteins associated with Spiroplasma citri, and the detection of citrus stubborn disease. 
	The claims as amended encompass the kit comprising SEQ ID NO. 29 (or the fragment comprising at least 100 contiguous amino acids thereof) for the intended purpose of detection citrus stubborn disease. 
See further, regarding working examples, at Example 2 Applicant describes only coating SDE1 (CLIBASIA-05315) protein (SEQ ID NO. 29, 154 amino acids in length) on wells of a microtiter plate, Applicant performing competitive indirect ELISA for HLB detection. Citrus 
It is not readily predictable based on the originally filed disclosure, that SEQ ID NO. 29 could be applied to the intended use of the claimed kit, namely it is not predictable that this protein or fragments comprising at least 100 contiguous amino acids thereof could or would be able to detect citrus stubborn disease.
 	For all of these reasons, namely due to the state of the prior art, which does not recognized SEQ ID NO. 29 for the detection of citrus stubborn disease, the unpredictability that this protein could be used as part of a kit for the detection of citrus stubborn disease, the lack of direction/guidance presented in the specification regarding the same, and the lack of working examples supporting that this protein or its fragments could be used as a kit for the detection of citrus stubborn disease, the specification fails to teach the skilled artisan how to make and use the claimed invention in its full scope without undue experimentation. 

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 9, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over UniProtKB, "UniprotKB – C6XGX6 (C6XGX6-LIBAP)", September, 22, .
The disclosed protein, CLIBASIA_05315, and its sequence (SEQ ID NO. 29) were discovered and known to those of ordinary skill in the art well before the claimed invention, see Uniprot entry from 2009. 
Uniprot fails to teach the protein (SEQ ID NO. 29) linked to a solid support as a kit for detecting citrus stubborn disease or detecting citrus greening disease (Huanglongbing or HLB).
Campbell et al. teach the potential of monoclonal antibodies in basic research is considerable; that they can resolve a single protein from complex mixture or a single epitope responsible for a specific function of a complex macromolecule (page 29, 1.3.4, Basic Research). Campbell further teach at page 28 last paragraph, that it is customary now for any group working on a macromolecule to both clone the genes coding it and make monoclonal antibodies to it (sometimes without a clear objective for their application).
Harlow and Lane teach the use of antibody capture assays for the purpose of screening hybridoma tissue culture supernatants (see page 563-566, in particular page 566, end of page). Regarding these assays, Harlow and Lane teach (page 563, para 1) antibody capture assays can be used to detect and quantitate antigens or antibodies; that the general protocol is simple and involves immobilizing an unlabeled antigen on a solid phase, the antibody is allowed to bind the immobilized antigen. See also page 567, further teaching the use of antibody capture assays for performing competition assay, antigen bound (i.e. linked) to a solid support. 
prima facie obvious to one having ordinary skill in the art at the time of the claimed invention to have raised monoclonal antibodies against CLIBASIA_05135 (SEQ ID NO. 29) and further to have linked (i.e., immobilized/bound) SEQ ID No. 29 to a solid support. Specifically, one of ordinary skill in the art would have been motivated raise antibodies against SEQ ID NO. 29 because it was customary in the art at the time for any group working on a macromolecule to both clone the genes encoding it and make monoclonal antibodies to it, even without a clear objective for the antibodies. Considering the protein and its sequence was known to those of ordinary skill in the art, it would have been obvious to have produced monoclonal antibodies for binding the protein for future application(s). Even further, upon producing such antibodies, it would have been an obvious matter of applying a known technique for its known purpose, to have immobilized the protein (SEQ ID NO. 29) on a solid phase support to screen the hybridoma supernatant (Harlow and Lane). 
The ordinarily skilled artisan would have a reasonable expectation of success because the production and screening for antibodies by antigen linked solid support was customary and routine technique in the assay art at the time; based on how routinely this was done, one would expect success linking the known protein to a solid support.
Regarding the limitation “for detecting citrus stubborn disease or detecting citrus greening disease (Huanglongbing or HLB)”, this limitation is recited at the preamble and is directed to the intended use of the claimed product invention. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and MPEP 2111.02. In the present case, the recited intended use that the product is a kit for detection of the citrus disease(s) as claimed does not further limit the structure of the product. Since the protein 
Regarding claims 13 and 14, the combination of the art teaches a solid phase such as a microtiter plate (see for example, Harlow, page 567, point 3 teach solid support that is the well of a microtiter plate, i.e., plastic solid support).

Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive for the following reasons.
See as indicated previously above, the objection to the drawings is withdrawn in response to Applicant’s newly provided drawings. 
Regarding the rejection of claims under 35 U.S.C. 112(a), the claims rejected to because of insufficient written description, see the previous rejection regarding the written description requirement is withdrawn in response to Applicant’s amendments to the claims. However, see the new grounds of rejection under 35 U.S.C. 112(a) regarding scope of enablement, as the present claims as amended encompass the detection of citrus stubborn disease. 
Regarding remarks at page 6, see as indicated previously above, the rejections under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
Regarding remarks at page 6, the rejection of claims under 35 U.S.C. 101 is withdrawn in response to Applicant’s remarks and the Applicant initiated interview 03/19/2021. For the purposes of examination, the terminology “linked” is interpreted as meaning joined, irreversibly; as such, the protein, irreversibly linked (and not merely placed onto) the solid support is considered to be a markedly different product than what exists in nature.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641